      Case 1:19-cv-02056-AT-JLC Document 63 Filed 08/06/20 Page 1 of 1


                                                                              , i X:'                   '.·, l) i··~ \' . ·--~: = .:::.::..-:-:::_::~=-::=-r71
                                                                        1-, / \/           ~   1 ! ', ,y I • '-       1 ·; •

                                                                        f__,· ''- J "--.       '·       \II! ,   J   '(   J                                             1•




UNITED STATES DISTRICT COURT                                            1:11 , .i · ('
                                                                        "           ~ ..
                                                                                                    f
                                                                                                    J
                                                                                                        '~{')>,'!('
                                                                                                        1 '·' ·:" -.. ~ •
                                                                                                                         ,\lJ.   ~
                                                                                                                                     r '\/ ,;·rr
                                                                                                                                     --   I   l   ._
                                                                                                                                                          r::,~,
                                                                                                                                                       ._ [-_!_.J   ,/
SOUTHERN DISTRICT OF NEW YORK                                           i,(
                                                                                                :i ,
                                                                                               ,,,                                                _ _ /1
                                                                                                                                                                    I   I
------------------------------------------------------------X
JOEL VARGAS, an individual,
                                                                      1
                                                                       : DA!L I,[ 11) -                                        tl~I~<Jd-='/1
                                   Plaintiff,
                 -against-                                            19 CIVIL 2056 (AT)

                                                                       JUDGMENT
ZUMIEZ, INC., URBAN OUTFITTERS, INC.,
and AUSTIN POST, d/b/a POSTY CO.,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated August 5, 2020, Post's motion to dismiss for failure to serve

process is GRANTED and Zumiez and Urban Outfitters' joint motion to dismiss for failure to

prosecute is GRANTED to the extent that the complaint is DISMISSED without prejudice;

accordingly, this case is closed.

Dated: New York, New York

          August 6, 2020


                                                                      RUBY J. KRAJICK

                                                                        Clerk of Court
                                                                BY:
                                                                       Vhla~
                                                                       Deputy Cler
